 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurr's, Inc. and Retail Clerks Union, Local 368, af-filiated with Retail Clerks International Union,AFL-CIO. Cases 16-CA-8499 and 16-CA-8360September 30, 1982DECISION AND ORDERUpon charges duly filed in Case 16-CA-8360 onMarch 1, 1979, and in Case 16-CA-8499 on May18, 1979, and an amendment thereof on May 29,1979, by Retail Clerks Union, Local 368, affiliatedwith Retail Clerks International Union, AFL-CIO(the Charging Party or the Union), the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 16, issued a con-solidated complaint and notice of hearing, datedJune 7, 1979, against Furr's, Inc. (herein called Re-spondent). The complaint alleges that by refusingto check off the union dues of certain employeespursuant to a valid checkoff authorization, and toremit said dues to the Union pursuant to the par-ties' collective-bargaining agreement, Respondenthad engaged in, and is engaging in, certain unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge and complaint andnotice of hearing were duly served on the parties.Respondent filed an answer to the complaint deny-ing the commission of unfair labor practices and re-questing that the Board defer to two recent arbitra-tion decisions interpreting the provisions of the col-lective-bargaining agreement applicable here. OnJuly 6 and 9, 1979, the parties executed a stipula-tion of facts in which the parties waived a hearingbefore an administrative law judge and the issuanceof an administrative law judge's decision, andagreed to submit the case to the Board for findingsof fact, conclusions of law, and an order, based ona record consisting of the stipulation and the exhib-its attached thereto. On September 26, 1979, theBoard issued an order approving the stipulationand transferring the proceeding to the Board.Thereafter, the General Counsel, Respondent, andthe Charging Party filed briefs in support of theirpositions.On the basis of the stipulation, the briefs, and theentire record in this case, the Board makes the fol-lowing:FINDINGS OF FACT1. JURISDICTIONRespondent, a Texas corporation, with its princi-pal office in Lubbock, Texas, is engaged in operat-ing retail grocery stores in Texas and New Mexico.264 NLRB No. 77During the past 12 months, which period is repre-sentative of all times material herein, Respondentpurchased and received directly from suppliers lo-cated outside Texas goods valued in excess of$50,000, and during the same period Respondent'sdollar volume of business exceeded $500,000.Respondent admits, and we find, that it is, and atall times material herein has been, an employer asdefined in Section 2(2) of the Act, engaged in com-merce and operations affecting commerce as de-fined in Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Charging Party is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsPrior to November 4, 1976, a majority of the em-ployees of Respondent, in the unit described below,designated the Union as their representative for thepurposes of collective bargaining:All full time and part-time employees workingfor Respondent in stores located in Amarillo,Texas; excluding managers, assistant managers,second assistant managers, meat departmentemployees, watchmen, guards and supervisorsas defined in the Act.From April 3, 1978; and continuing to date, theUnion has been the exclusive representative of theemployees in the unit described above. On July 31,1978, the Union and Respondent entered into a col-lective-bargaining agreement which by its termswas effective from April 3, 1978, to April 4, 1981.The preceding contract was effective from Septem-ber 29, 1976, to April 2, 1978. Both agreements in-cluded provisions for authorization of dues check-off directly from an employee's paycheck, with allcollected sums being remitted directly to theUnion. Specifically, article 2, section B, reads:B. Check Off. The Employer agrees to acheck-off of Union membership dues, consist-ing of monthly dues, initiation fees, and uni-form assessments for all Union members cov-ered by this agreement, provided the Uniondelivers to the Employer a written authoriza-tion signed by the employee irrevocable forone (1) year or the expiration of this agree-ment, whichever occurs sooner.The checkoff authorization forms provided bythe Union stated that:[t]his authorization may be revoked on any an-niversary date of this authorization or on the554 FURR'S, INC.expiration date of any collective bargainingagreement between the Company and theUnion, by written notice to the Company andthe Union not more than fifteen (15) days orless than ten (10) days prior to such anniversa-ry date or such expiration date.Prior to the immediate controversy, Respondentand the Union had submitted to an arbitrator theissue of whether the aforedescribed checkoff au-thorization forms conflicted with article 2, sectionB, and article 19 of the contract. Article 19 states:The Employer agrees not to enter into anyagreement or contract with his employees, in-dividually or collectively, which in any wayconflicts with the terms and provisions of thisAgreement.Pursuant to the 1976-78 contract, employeesFrank Boyett, Greg Morrison, Vincent Simon, andPete Zamaro, Jr., had requested Respondent tocancel their dues-checkoff authorizations, and Re-spondent had honored their requests. The Unionprotested Respondent's action, contending thatsince the revocation requests did not fall within thetime periods prescribed in the checkoff authoriza-tion form, Respondent was not at liberty to honorthose requests. The issue eventually came to ahearing before Arbitrator Russell Neas, on June 30,1978. Subsequent to the hearing, but prior to the is-suance of the award, Respondent and the Unionentered into negotiations toward their current1978-81 contract. Neither party, however, pro-posed amendments or revisions to article 2, sectionB, or article 19, since each believed that the pend-ing arbitration award would vindicate its position.On July 19, 1978, the arbitrator issued his decisionand award in favor of Respondent. On November6, 1978, Respondent and the Union appeared beforeArbitrator Harold Leeper on the identical issue,this time with respect to the revocation request ofemployee Dwight Bishop. On December 12, 1978,Arbitrator Leeper issued his opinion and award infavor of Respondent, affirming, in all aspects, Neas'earlier decision.Arbitrator Neas concluded in his decision thatthe absence of any contractual language evidencingan intent to incorporate by reference administrativemachinery governing revocation of checkoff au-thorization indicated that the parties desired thatmatters pertaining to checkoff be controlled exclu-sively by the comprehensive and unambiguousterms of article 2, section B; those terms do notdefine any escape period limitations on checkoff re-vocability; and the escape period provisions in theauthorization forms consequently conflicted witharticle 2, section B, and with article 19 of the con-tract. Arbitrator Leeper, in his subsequent decision,reached the same conclusions.Between July 18, 1978, and April 23, 1979, thefollowing employees submitted requests for discon-tinuance of dues checkoff: Greg Baldwin, LindaBarnes, Edna Cameron, Joe Fenner, Sherrie LynnHuskins, Donald Podzemny, Julie Poirot, andAndy Seals. Respondent honored these requestsand eliminated dues deductions from their pay-checks. On or about February 15, 1979, the Unionprotested Respondent's honoring the withdrawalrequests of Baldwin, Fenner, Hunter, Poirot, Pod-zemny, and Seals. By letter dated February 20,1979, Respondent acknowledged the Union's pro-test, but stated that its actions were properly predi-cated on the contract and the arbitration decisions.B. Contentions of the PartiesThe General Counsel contends that the two arbi-tration awards are repugnant to the purposes andpolicies of the Act and thus deferral under Spiel-berg Manufacturing Company, 112 NLRB 1080(1955), is inappropriate. In support of this conten-tion he relies on the Board's decision in Shen-MarFood Products, Inc., 221 NLRB 1329, 1330 (1975),enfd. 557 F.2d 396 (4th Cir. 1977). The GeneralCounsel argues that the fundamental weakness inthe two arbitration opinions is that the arbitratorsdrew an improper inference from the absence ofspecific contractual language regarding implemen-tation of revocation of checkoff or the failure ofthe agreement to refer to external administrativemachinery to govern revocation. The GeneralCounsel asserts that the arbitrators erroneouslyconstrued this silence to be a waiver by the Unionof its right to administer revocation of checkoff ac-cording to the terms appearing on the face of theauthorization form. Citing Shen-Mar, the GeneralCounsel argues that waiver cannot be inferred,absent specific contract language or bargaining his-tory demonstrating an intent to waive. To holdotherwise would permit Respondent unilaterally todetermine the procedure governing revocation, aresult the Union clearly did not intend. The Gener-al Counsel noted that the court, in enforcing theBoard's Order in Shen-Mar, stated that "[t]he au-thorization card is the primary requisite to the va-lidity of any arrangement under the statute and theBoard's conclusion that the authorization card andArticle II of the agreement should be read togetheris consonant with the statutory pattern."' Accord-ingly, the General Counsel argues, since Respond-ent honored revocation requests that did not com-port with the revocation provisions set forth in theI ,L.R. RB Shen-Mar Food Products. Inc., 557 F. 2d at 399555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorization form, it unilaterally altered its con-tractual obligation to the Union in violation of Sec-tion 8(a)(5) and (1) of the Act. For virtually thesame reasons articulated by the General Counsel,the Union contends that Respondent's conductconstitutes clear violations of Section 8(a)(5) of theAct.Respondent, on the other hand, contends that thearbitration decisions fully comport with Board lawand that the reasoning and conclusions embodied inthose opinions should be adopted by the Board. Itasserts that the arbitration proceedings were fairand regular, were attended by the parties, and theresulting awards were consonant with prior Boarddecisions. Thus, as the arbitrations fully complywith Spielberg standards, the Board should defer tothe awards and dismiss the complaint. Substantive-ly, Respondent argues that the contractual provi-sions involved in the current controversy are clear,and, in accordance with the recent arbitration deci-sions, should be accorded their plain meaning. Arti-cle 2, section B, mirroring the language of Section302(c)(4) of the Act, Respondent says, sets forththe conditions under which an employee can au-thorize Respondent to deduct dues from his/herpaycheck and remit that amount directly to theUnion. Article 19 provides that Respondent willnot enter into any agreement with its employeeswhich will conflict with the terms of the collec-tive-bargaining agreement. As the agreement todeduct dues is an agreement between employer andemployee, any provision contained in the checkoffauthorization which contravenes article 2, sectionB, would be void under article 19. Thus, Respond-ent argues that since the limited escape period setforth on the authorization form is without a con-tractual predicate, that provision is without effect.Therefore, as its conduct is clearly in accord withits contractual obligations, Respondent argues thatthe Union's contentions are without merit. Re-spondent further argues that the General Counsel'sand Charging Party's reliance on Shen-Mar, supra,is misplaced, since the cases are factually distin-guishable. Thus, contrary to the instant contract,the agreement in Shen-Mar, supra, did not containstatutory checkoff language and therefore it was in-cumbent upon the parties to look to the authoriza-tion form to set the minimum parameters regardingthe parties obligations with respect to checkoff, in-cluding revocation. As the instant agreement pro-vides the legal requirements for checkoff and revo-cation, recourse to an external document, i.e., theauthorization card, is unnecessary.Analysis and ConclusionsUnder Spielberg, supra, the Board will defer to anarbitrator's decision where (1) the proceedingsappear to have been fair and regular; (2) all partieshave agreed to be bound by the arbitrator's deci-sion; and (3) the arbitrator's decision is not "clearlyrepugnant" to the Act. Here, the General Counseland the Union contend that the decisions are re-pugnant, apparently conceding that the other crite-ria have been met. In any event, it is clear that theproceedings were fair and regular and that the par-ties, the Union and Respondent, agreed to bebound by the arbitrator's decision. Of course, thetwo awards did not involve the employees who arenamed in this proceeding as having requested Re-spondent to terminate their checkoff authorizations.However, deferral is appropriate in the instant casesince the prior arbitrations involved the same con-tractual question relevant to the employees here,and, in this instance, the interests of these employ-ees were adequately represented by the Companywhich argued the same position to the arbitratorsas that taken by the employees now. Under thesecircumstances, "we find no serious procedural infir-mities in the arbitration proceedings which warrantdisregarding the arbitrator's award."2In addition, we find that the awards are notclearly repugnant to the purposes and policies ofthe Act. The Act itself requires only, in Section302(c)(4), that employees be accorded an opportu-nity to revoke their checkoff authorizations at leastonce a year and at the termination of any applica-ble collective-bargaining agreements.3 Beyond that,it is well-established Board law that disputes aboutcheckoff procedures essentially involve contract in-terpretations rather than interpretation and applica-tion of the Act.4Furthermore, the Board has spe-cifically recognized that such contract issues arefully capable of resolution through arbitration.5The arbitrators here have found that the partiesclearly contemplated implementation of dues-checkoff procedures and so unambiguously pro-vided in article 2, section B, of the contract thatRespondent will honor authorizations that are ir-revocable for 1 year or at the expiration of the col-lective-bargaining agreement, whichever eventoccurs first. The contract contains no other provi-sion governing revocation of an employee's check-off authorization, nor is there any reference to anextra-contractual procedure to cover such an oc-2 International Harvester Company, 138 NLRB 923, 928 (1962).3 E.g., Frito-Lay, Inc., 243 NLRB 137 (1978).4Frito-Lay. Inc.. supra; International Chemical Workers Union. Local143, AFL-CIO (Lederle Laboratories, Division of American CyanamidCompany), 188 NLRB 705, 707 (1971).6 The Associated Press, 199 NLRB 1110, 1114 (1972).556 FURR'S, INC.currence. In addition, under article 19 of the con-tract Respondent is prohibited from entering intoany agreement that would conflict with the con-tract. Having determined that the parties intendedthat their contract set forth only the initial periodbarring dues-checkoff revocation, and since theparties' rights and obligations with respect to thatsubject are defined by collective bargaining, the ar-bitrators decided that the presence of a more re-strictive unilaterally devised revocation procedurein the authorization contract conflicted with thecontrolling bargaining agreement provisions andwas thus unenforceable. Accordingly, the arbitra-tors concluded that Respondent had no contractualobligation to honor the procedures outlined in theauthorization form.Whether the Board would have made the sameinterpretation of the contract on de novo review ofthe facts is immaterial here. Before deferring underSpielberg, we need only be satisfied that the arbitra-tors' interpretations were not clearly wrong as amatter of law. The General Counsel argues thatlegal principles set forth in Shen-Mar mandate acontrary interpretation of the contract here. Wedisagree.The General Counsel, as noted, argues that theBoard's decision in Shen-Mar, supra, is dispositiveof the case at bar. We disagree. In Shen-Mar theparties negotiated a collective-bargaining agree-ment which included, in pertinent part, the follow-ing provisions regarding checkoff:Section 1. The Company agrees to checkofffrom the pay of its employees, who are mem-bers of the Union, the regular monthly duesand initiation fees and to pay such monies col-lected to the proper officers of the Union.Section 2. The Union agrees to furnish tothe Company, individual dues deduction au-thorization slips voluntarily signed by its em-ployees for the purpose of this checkoff.Section 3. The Union will indemnify andsave harmless the Company from any and allclaims and disputes by reason of the Compa-ny's acting in reliance upon the voluntary as-signments furnished it.The checkoff authorization form, aside fromtracking the statutory language in Section302(c)(4),6provided that the authorization would6 Sec. 302 of the Act, in pertinent part, prohibits the payment ofmoney by an employer to a labor organization, with certain exceptions.Among the exceptions is Sec 302(cX4) which permits an employer todeduct union dues from the wages of an employee,Provided, That the employer has received from each employee, onwhose account such deductions are made, a written assignmentwhich shall not be irrevocable for a period of more than one year, orbeyond the termination date of the applicable collective agreement,whichever occurs sooner ....be automatically renewed unless written notice byregistered mail was received by the employer andthe union between the 10th and 20th day prior tothe anniversary date of the execution of the author-ization or the termination of the applicable agree-ment. In finding that the employer violated Section8(a)(5) by honoring untimely requests for revoca-tion, the Board found that the contract clause"clearly incorporate(d) by reference the voluntarycheckoff authorizations" and thus the employerwas obligated to comply with the revocation pro-cedures contained therein. An alternative conclu-sion, under the circumstances of that case, wouldhave vested in respondent the unilateral right todetermine checkoff revocation procedures.In contrast to the contract as interpreted by theBoard in Shen-Mar, the contract as interpreted bythe arbitrators herein provides comprehensively forcheckoff procedures and fully sets forth the parties'attendant obligations. The arbitrators consequentlyperceived no need for reference to authorizationforms for clarification of the parties' unambiguouscontractual commitments. Contrary to the GeneralCounsel's assertion, the arbitrators did not affirmRespondent's unilateral right to determine when itwould accept dues revocations. They merely de-fined the revocation procedures for which Re-spondent and the Union had knowingly bargainedand were thereafter mutually bound to honor. Forpurposes of our Spielberg analysis, we are satisfiedthat the Board clearly did not hold in Shen-Mar,nor has it held elsewhere, that either the contractinterpretation made by the arbitrators or the revo-cation procedure upon which they found the par-ties to have agreed would be repugnant to theAct.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER FANNING, concurring:I concur with my colleagues in dismissing the8(a)(5) allegations herein, although I do so forsomewhat different reasons. The facts are relatively7Our dissenting colleague views our decision herein as an affirmationof an arbitral finding that the Union has waived its right to participate incollective-bargaining for the determination of dues revocation proce-dures. We emphasize that no such finding of waiver is at issue. The arbi-trators have defined a negotiated bilateral agreement which by itself con-tains sufficient and clear terms intended to be exclusively controllingwith respect to both dues checkoff and revocation Consequently, the ar-bitrators found that Respondent was not bound to honor further restric-tions on dues revocation unilaterally imposed by the Union in extra-con-tractual dues authorization forms.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstraightforward. Briefly, Respondent-Employerpursuant to its interpretation of the parties thencurrent 1976-78 contract honored certain employ-ees' requests to revoke their dues-checkoff authori-zations. The Union grieved and the matter eventu-ally proceeded to arbitration. The arbitrator issueda written award upholding the Employer's actionand interpretation of the contract. Thereafter, theparties signed their 1978-81 contract, which, inpertinent part, retained the identical language. Thesame question was again presented for arbitrationafter the Employer honored the request of employ-ee Bishop to discontinue his dues checkoff. Thesecond arbitrator also issued an award upholdingthe Employer's actions as consistent with the par-ties' collective-bargaining agreement. When Re-spondent thereafter similarly honored revocationrequests submitted by other employees, the Unionby letter of February 15, 1979, protested Respond-ent's action and advised that it was referring thematter to its attorney for arbitration. By letterdated February 20, 1979, Respondent acknowl-edged the Union's protest but iterated that itsaction was taken under what it considered to bethe proper interpretation of the parties agreement,which had "been supported by two recent and con-secutive arbitrations." Thereafter, the Union filedthe charges herein.Counsel for the General Counsel argues that theUnion, having twice attempted unsuccessfully toresolve the matter to its liking through the parties'agreed-upon grievance-arbitration procedures inboth the present and previous contracts, felt com-pelled to file the instant charges. When the Compa-ny refused to alter its stance and "recognize thepropriety" of the Union's position, choosing insteadto adhere to its own steadily maintained position,urges the General Counsel, it thus violated Section8(a)(5). I do not agree.In my view, the action taken by Respondent infull consonance with its own interpretation of thecontract, and the arbitrators' awards delineating themeaning of the clause at issue does not, in the cir-cumstances herein, constitute a violation of Section8(a)(5). This does not mean that I necessarilyconcur with the arbitrators' interpretations andconclusions. Indeed, in most instances, I believe thebetter policy is that enunciated in our decision inShen-Mar Food Products, Inc., 221 NLRB 1329(1976). In that case, we found, as a factual matter,that the checkoff authorization cards were clearlyincorporated into the collective-bargaining agree-ment between the union and respondent. We fur-ther indicated that sound labor policy warrantsdrawing such an inference in the absence either ofcontract language to the contrary, or a history ofnegotiations to the latter effect. But the ultimateissue is the correct interpretation of the clause,what it is to which the parties agreed. More par-ticularly whether or not Respondent agreed to theUnion's interpretation. If it had not, it did not vio-late the Act.When the parties signed their 1978-81 agreementthe question of the applicable contract clause's in-terpretation had already been disputed, and ananswer provided through the parties' arbitrationprocedure which vindicated Respondent. Whetherthis Board would have reached a similar conclu-sion in the first instance is not in my view disposi-tive here. There is no indication Respondent in the1978-81 contract reversed its position and acqui-esced in the view urged by the Union. Indeed, thevery fact that the construction of the contract pre-viously urged by Respondent had already been sus-tained in the parties arbitration of the issue becamein itself a part of the parties' understanding of thesubstance of their agreement, and a constituent ele-ment in their bargaining history. This is unlike thesituation in Shen-Mar where respondent predicatedits new action on its contention that the State'sright-to-work law precluded it from deducting duesof employees who terminated membership in theunion. Rather, Respondent here has acted consist-ently in accord with an interpretation of the con-tract supported by the bargaining history. Therehas been no showing that when Respondent en-tered into the second contract, the one at issuehere, fresh from its arbitration victory, it altered itsposition and acceded to the union view. If it didnot agree to the union position, of course, its fail-ure to adhere to the Union's view later was not un-lawful. In these circumstances, I concur with mycolleagues in dismissing the complaint herein.MEMBER JENKINS, dissenting:I cannot agree with my colleagues that here theBoard should defer to the arbitrators' award underthe principles enunciated in Spielberg Manufactur-ing Company, 112 NLRB 1080 (1955). Instead, Iagree with the General Counsel's contentions thatthe Board's decision in Shen-Mar Food Products,Inc., 221 NLRB 1329 (1976), is controlling hereand that the arbitrators' awards are plainly andwholly at odds with that precedent. In addition, Ibelieve that consideration by the Board of the caseon its merits would compel a finding that Respond-ent violated Section 8(a)(5) and (1) of the Act byhonoring employees' requests for revocation ofdues checkoff which were untimely under theterms of the authorization cards.The contract here provides that the Employeragrees to a checkoff of union membership dues558 FURR'S, INC."provided the Union delivers to the Employer awritten authorization signed by the employee irrev-ocable for one (1) year or the expiration of thecontract, whichever occurs sooner." The scope ofthe provision is clear: it provides for dues checkoffin conformity with the statute,8but it is silent withrespect to specific revocation procedures.My colleagues find that the contract on its faceis silent with respect to any specific limitation ondues other than that dues checkoff be in conform-ity with the statute. Implicitly, they recognize, asthe arbitrators found, that the contract contains noprocedure governing the initiation, execution,transmission, notification, or administration of anemployee's revocation request. Had the Union in-tended to surrender to Respondent the right unilat-erally to cease dues deductions such provisioncould have been set forth in the contract. Absentany such provision, my colleagues neverthelesshave adopted the arbitrators' treatment of contrac-tual silence as a union waiver of any right to ad-minister the checkoff procedures as set forth on theface of the authorization form.9This finding by my colleagues is wholly at oddswith the Board's decision in Shen-Mar. There, theBoard held that it will not infer that a union sur-rendered to an employer the right unilaterally tocease dues deductions, despite the existence ofvalid voluntary dues authorizations, "in the absenceof unambiguous contract language to that effect ora history of negotiations demonstrating that fact."My colleagues fail to specify any unambiguouscontract language granting such a waiver. Theyalso fail to point to any history of negotiationsdemonstrating a waiver. This failure to describesuch evidence is understandable. There is no suchlanguage in the contract. There is no such evidencein the factual stipulation.10s Sec. 302 of the Act, in pertinent part, prohibits the payment ofmoney by an employer to a labor organization, with certain exceptions.Among the exceptions is Sec. 302(cX4) which permits an employer todeduct union dues from the wages of an employee,Provided, That the employer has received from each employee, onwhose account such deductions are made, a written assignmentwhich shall not be irrevocable for a period of more than one year, orbeyond the termination date of the applicable collective agreement,whichever occurs sooner ...9 In finding that Respondent had no contractual obligation to honorthe procedures outlined in the authorization form, both arbitrators reliedon the lack of any contractual language in art. 2, setting forth rules gov-erning the administration of checkoff procedures. Thus, the arbitratorstreated this contractual silence as a union waiver of any right to adminis-ter the checkoff procedure as set forth on the face of the authorizationform.i' Although my colleagues contend that "no such finding of waiver isat issue" here, they also state that "The arbitrators (rather than the par-ties] have defined a negotiated bilateral agreement ...exclusively con-trolling ... revocation " But the arbitrators specifically found that the"contract contains no procedure governing initiation, execution, transmis-sion, notification, or administration of an employee's revocation request."Thus, it was from contractual silence that the arbitrators decided that theMy colleagues also rely on the inclusion of arti-cle 19 in the contract to support their finding thatthe parties intended the contract be silent with re-spect to specific revocation procedures. Article 19merely provides, however, that the "employeragrees not to enter into an agreement or contractwith the employees ...which in any way con-flicts with the terms and provisions of this agree-ment." Although my colleagues concede that thecontract covers only the initial period of irrevoca-bility in accord with the Act, they neverthelessfind that the provisions of the authorization mustbe deemed to be in conflict with the contract. Butit is readily apparent that the conflict between theauthorization and the contract arises from a "con-tractual term" inferred from contractual silence bymy colleagues, directly contrary to the Board's de-cision in Shen-Mar. " Hence, I dissent from mycolleagues' deferral to the arbitrators' awards thatare plainly and wholly at odds with Board prece-dent.On the merits, I find no basis on the record herefor reaching a result different from Shen-Mar.Indeed, in all respects critical to the allegationsbefore us, the cases are similar.'2Thus, the con-tracts in neither case contain procedures governingan employee's revocation request. Both contracts,however, refer to the union's providing to the em-parties must have intended that Respondent v as not bound to honor thedues revocation procedures set forth on the authorization form. This find-ing is, however, wholly at odds with the Board's decision in Shen-.Mar, asdiscussed elsewhere in this Decisiol, including fn 12. infra.I also disagree with my colleague's concurring opinion that a differentresult obtains here, as opposed to Shen-Mar, because Respondent's inter-pretation or the contract is supported by the bargaining history; i.e., thearbitration decisions Although this view has certain superficial appeal,the fact remains that contractual silence is being used to show that Re-spondent was not bound to honor the dues revocation procedure setforth on the authorization form. Thus, if both parties had agreed with thearbitrator's decisions, as obviously they have not from the existence ofthis proceeding, they could have incorporated the agreement in the newcontract Clearly, they neither agreed nor changed the contract Indeed.the stipulated record here is silent on this matter"1 An effect of my colleagues' opinion is that an "irrevocable for Iyear" checkoff authorization becomes revocable at will despite the factthat neither the contract nor the authorization form provides for such anopen-ended escape period.12 In Shen-Mar, the Board held in part:Article 11, section 2, of the contract requires the Union to furnishthe Respondent with the "individual dues authorization slips" whichobviously refer to the authorization cards submitted to Respondent.Respondent therefore knew that the attempted revocations were un-timely. We cannot conclude that these individual dues authorizationslips, referred to in the contract, are contracts separately arrived atbetween the Union and the employees involved. and have no bearingon Respondent's contractual duty. Indeed, that construction is tanta-mount to saying that the Union surrendered to Respondent the rightto unilaterally cease dues deductions, despite the existence of validvoluntary dues authorizations Such an intent is so contrary to laborrelations experience that it should not be inferred in the absence ofunambiguous contract language to that effect or a history of negotia-tions demonstrating that fact 2 Neither exists in the instant case2 See C & C Plynood Corporation, 148 NLRB 414 (1964), enfd 385US 421 (1967)559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer an authorization signed by the employee.13'a As my colleagues state, the Board found in Shen-Mar that the em-ployer violated Sec. 8(aX5) by honoring untimely requests for revocationwhere the contract clause clearly incorporated by reference the volun-tary checkoff authorizations and thus the employer was obligated tocomply with the revocation procedures contained therein.The contract here similarly provides that the Union deliver to the Em-ployer a written authorization signed by the employee. In the absence ofnot only a contractual provision governing revocation procedures butalso unambiguous contract language or a history of negotiations demon-strating that the Union had waived any right to administer the checkoffprocedures as set forth in the authorization, I see no reason for findingthere that Respondent was not obligated to comply with the valid volun-tary revocation procedures contained in the authorizations signed by theemployees. To find otherwise would be to give Respondent the unilateralright to determine checkoff revocation procedures, which my colleaguesrecognize would have been an "alternative conclusion" in Shen-Mar.I note that the Fourth Circuit, in enforcing the Board's Order in Shen-Mar, stated that "It]he employee's authorization card is the primary req-uisite to the validity of any arrangement under the statute, and theBoard's conclusion that the authorization card and Article II of theagreement should be read together is consonant with the statutory pat-tern." N.L.R.B. v. Shen-Mar Food Products, Inc.. 557 F.2d 396 (1977).Similarly, both authorizations track Section 302 ofthe Act and include valid voluntary revocationprocedures.14The only difference in the two con-tracts for the purposes of the allegations here isthat the instant contract, but not in Shen-Mar, pro-vides on the face of the contract for the initialperiod of irrevocability of dues checkoff in con-formity with the statute. This difference in contrac-tual language does not justify a different result,however, because the statutory language is not atodds with the terms of the authorization. Thus, Iwould find that Respondent violated Section8(a)(5) and (1) by honoring employees' requests forrevocation of dues checkoff which were untimelyunder the terms of the authorization cards.14 There is no dispute that the escape periods and revocation proce-dures on the face of the authorizations are valid.560